MULTIPLE CLASS PLAN on behalf of FRANKLIN LOW DURATION TOTAL RETURN FUND This Multiple Class Plan (the “Plan”) has been adopted by the Board of Trustees of Franklin Investors Securities Trust (the “Investment Company”) for its series, Franklin Low Duration Total Return Fund (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund, the Fund and the Investment Company as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund, and supersedes any Plan previously adopted for the Fund. 1. The Fund shall publicly offer three classes of shares, to be known as Class A Shares, Class C Shares and Advisor Class Shares. 2. Class A Shares shall carry a front-end sales charge ranging from 0 % - 2.25 %. Class C Shares and Advisor Class Shares shall not be subject to any front-end sales charges. 3. Class
